Citation Nr: 0204253	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post back injury with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
recurrent gout, by history, first metatarsophalangeal joint, 
left foot.  


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from December 1966 to January 
1988.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in Jackson, Mississippi (RO), increased the evaluation 
assigned the veteran's back disability to 10 percent and 
denied an evaluation in excess of 20 percent for the 
veteran's gout.  In May 2000, the Board remanded this claim 
to the RO for additional development.

While the veteran's case was in Remand status, the RO denied 
the veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  
Although the veteran did not appeal the RO's denial of his 
TDIU claim, the RO included the issue of entitlement to TDIU 
in a supplemental statement of the case issued in December 
2001, and when it certified the veteran's appeal in February 
2002.  In so doing, the RO explained that, because the 
veteran was claiming TDIU based upon his service-connected 
back disability and gout, the TDIU claim was inextricably 
intertwined with the claims for increased evaluations, which 
were already on appeal.  In response to the RO's action, the 
Board notes that, although a TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition, it does not necessarily follow that a rating 
increase claim for a particular service-connected condition 
is inextricably intertwined with a TDIU rating claim 
predicated on that condition.  Holland v. Brown, 6 Vet. App. 
443, 446 (1994) (holding that the determinative fact is the 
order in which the claims are prepared for appellate review, 
and that, in cases in which a schedular rating of less than 
100 percent is granted, an appellant may seek TDIU based on 
the inability to secure or follow a substantially gainful 
occupation under § 4.16).  In this case, if the Board grants 
the veteran less than a 100 percent schedular evaluation for 
his service-connected back disability and gout, the veteran 
is not precluded from then pursuing his TDIU claim.  
Accordingly, the claims for higher evaluations and TDIU are 
not inextricably intertwined.  Moreover, while the TDIU issue 
was included on the VA Form 1-8, Certification of Appeal, it 
is noted that this document is used for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 
(2001).  In any event, given that the veteran has not filed a 
notice of disagreement with the RO's December 2001 denial of 
TDIU, that issue has not been properly prepared for appellate 
review and is not now before the Board for adjudication.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
those claims.

2.  The veteran's back disability has increased in severity, 
causing greater limitation of motion than was exhibited in 
1996 and 1998, and pain on motion.   

3.  The veteran's gout is mildly symptomatic, causing slight 
enlargement of the metatarsophalangeal joint, tenderness to 
palpation of the joint, and mild planar motion, but is well 
controlled with medication.

4.  The veteran's gout is not so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation 
for status post back injury with traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (2001), as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for recurrent gout, by history, first 
metatarsophalangeal joint, left foot, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5002, 5017 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 10 percent for his 
back disability and whether he is entitled to an evaluation 
in excess of 20 percent for gout of his left foot.  In 
September 1998, the RO denied the veteran these benefits, and 
thereafter, the veteran appealed the RO's decision to the 
Board. 

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).   

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO notified the veteran that it was developing and 
would consider the claims at issue in this appeal pursuant to 
the VCAA.  A perusal of the record reflects that the RO 
indeed took action that is consistent with the notification 
and assistance provisions of the VCAA, and thereafter, 
adjudicated the veteran's claims based on all of the evidence 
of record.  Therefore, the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

For instance, as required by the VCAA, VA notified the 
veteran of the information needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In a rating 
decision dated September 1998, a letter notifying the veteran 
of that decision, a statement of the case issued in December 
1998, and a supplemental statement of the case issued in 
December 2001, the RO informed the veteran of the reasons for 
which his claims had been denied and of the evidence needed 
to substantiate his claims, notified the veteran of the 
regulations pertinent to his claims, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claims.  The Board provided the 
veteran further guidance with regard to the evidence needed 
to substantiate his claims in a Remand issued in May 2000.

In addition, as required by the VCAA, VA fulfilled its duty 
to assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claims.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
outpatient treatment records and information from the Social 
Security Administration (SSA).  The veteran has not reported, 
and the Board is not aware of, any other evidence that needs 
to be obtained in support of these claims.  In addition to 
securing all pertinent evidence, the RO developed the medical 
record to the extent necessary to decide the veteran's 
claims.  In September 1998 and January 2001, the RO afforded 
the veteran VA examinations of the disabilities at issue in 
this appeal, and during these examinations, VA examiners 
discussed the severity of these disabilities. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claims 
and have obtained and fully developed all relevant evidence 
necessary for the equitable disposition of those claims.  
Based on this fact, another Remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran). 

The veteran seeks higher evaluations for his back disability 
and gout.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

A.  Back Disability

The veteran seeks a higher evaluation for his back disability 
on the basis that the current 10 percent evaluation that is 
assigned does not accurately reflect the severity of his back 
symptomatology.  

The RO initially granted the veteran service connection for a 
back disability by rating decision dated February 1989.  The 
RO assigned this disability a noncompensable evaluation 
pursuant to Diagnostic Codes (DCs) 5010-5292.  In August 
1998, the veteran filed a claim for a higher evaluation, and 
by rating decision dated September 1998, the RO increased the 
evaluation assigned the veteran's back disability to 10 
percent pursuant to the same DCs.   

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-rays shall be rated as degenerative 
arthritis under DC 5003.  DC 5003 provides that degenerative 
arthritis established by x-ray findings shall be rated on the 
basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, an evaluation of 
10 percent is for application for each such major or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2001).  DC 5292 provides that a 10 percent 
evaluation is assignable for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation is assignable for 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation is assignable for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 
(2001).

An evaluation in excess of 10 percent for a back disability 
is also assignable if the evidence establishes that the 
veteran has certain residuals of a fractured vertebra, 
ankylosis of the spine, moderate, recurring attacks of 
intervertebral disc syndrome, or lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  See 38 
C.F.R. § 4.71a, DCs 5285, 5286, 5289, 5293, 5295 (2001). 

In this case, the Board finds that the veteran's back 
disability picture more nearly approximates the criteria for 
a 20 percent evaluation under DC 5292.  As explained in 
greater detail below, the veteran has had his back evaluated 
on multiple occasions since he was discharged from service.  
However, since the veteran underwent a VA examination of the 
spine in January 1996, his back disability has progressively 
worsened, causing greater limitation of motion and pain on 
motion.  

The veteran underwent a VA spine examination in January 1996, 
during which he reported that his back was doing well, that 
he occasionally took Motrin for his back, and that he 
experienced his last episode of back pain around Christmas.  
The examiner noted that the veteran had an unremarkable gait 
and was able to stand erect.  The examiner also noted that 
the veteran had no spasm or tenderness to the back, flexion 
to 75 degrees, extension to 30 degrees, and no pain on 
motion.  The examiner diagnosed residuals of a low back 
injury with recurrent back pain - asymptomatic at present.  

The veteran underwent another VA spine examination in 
September 1998, during which he reported that his back had 
been hurting him over the years, causing a chronic-type of 
pain that varies in severity and worsens when bending, 
lifting and standing for a prolonged period of time.  The 
veteran did not express radicular type complaints.  The 
examiner noted that the veteran walked with an unremarkable 
gait pattern and was able to stand erect.  The examiner also 
noted that the veteran had flexion to 65 degrees, subjective 
pain when rising back to the erect position, extension to 20 
degrees, right and left lateral bending to 30 degrees, right 
and left lateral rotation to 30 degrees with no pain, a 
positive sitting straight leg examination bilaterally, 
strength of 5/5 in the lower extremities and intact reflexes 
and sensation in the lower extremities.  The examiner 
diagnosed chronic lumbar syndrome - history of old injury.  
X-rays taken the next day revealed probable disc space 
narrowing at L5 compatible with degenerative disc disease.  

In October 2000, SSA evaluated the veteran's back for 
disability purposes.  On that date, the veteran reported 
intermittent episodes of lower back pain aggravated by 
prolonged periods of sitting and standing and certain 
movements.  He indicated that the last episode occurred 
during the prior week.  The examiner noted that the veteran 
was able to stand erect and had no spasm or tenderness.  The 
examiner also noted that the veteran had flexion to 65 
degrees, extension to 25 degrees, pain on motion, muscle 
strength of 5/5 in the lower extremities, intact reflexes and 
sensation in the lower extremities, and a negative sitting 
straight leg raising examination.  X-rays taken the same day 
revealed mild hypertrophic degenerative changes of the lumbar 
spine.  The examiner diagnosed mechanical low back pain. 

During a VA spine examination in January 2001, the veteran 
expressed the same complaints reported during the previous 
examination, and again, he reported radicular symptoms.  The 
veteran indicated that SSA had awarded him disability 
benefits for his back.  The examiner noted that the veteran 
walked with a satisfactory gait pattern and was able to stand 
erect.  The examiner also noted that the veteran had no spasm 
or tenderness, flexion to 55 degrees, extension to 15 
degrees, right lateral bending to 25 degrees, left lateral 
bending to 15 degrees, pain on motion, mild pain in raising 
the right leg when sitting, a negative sitting straight leg 
examination on the right, and intact reflexes and sensation 
in the lower extremities.  X-rays revealed changes compatible 
with degenerative disease at L5.  The examiner diagnosed 
"service-connected history of back injury of the traumatic 
arthritis."  The examiner explained, pursuant to DeLuca, 
that the veteran had pain on range of motion testing, that 
pain could further his limit functional ability during a 
flare-up or with increased use, as described, and that 
despite this fact, it was not feasible to attempt to express 
this in terms of additional limitation of motion as this 
matter could not be determined with any degree of medical 
certainty.  

As previously mentioned, according to the above findings, the 
veteran has had his back evaluated on multiple occasions 
since he was discharged from service.  However, since the 
veteran underwent a VA examination of the spine in January 
1996, his back disability has progressively worsened, causing 
greater limitation of motion and pain on motion.  While no 
medical professional has specifically characterized the 
veteran's limitation of motion of the lumbar spine as slight, 
moderate or severe, the Board believes that the reports of 
evaluations conducted since the veteran filed his claim for a 
higher evaluation disclose that the veteran's back disability 
causes more than slight limitation of motion.  The Board 
bases this finding on the fact that, in September 1998, the 
RO increased the evaluation assigned the veteran's back to 10 
percent under DC 5292 based on the following range of motion 
findings: flexion to 65 degrees, extension to 20 degrees, 
right and left lateral bending to 30 degrees, and right and 
left lateral rotation to 30 degrees.  In so doing, the RO 
explained that these findings indicated slight limitation of 
motion.  Since then, the veteran's back has caused 20 degrees 
greater limitation of flexion, five degrees greater 
limitation of extension, and 5 degrees greater limitation of 
right and left lateral bending.  In addition, recently, a VA 
examiner found that, during flare-ups or on increased use, 
the veteran's back pain might further limit his functional 
ability.  Given these facts, the Board finds that the 
veteran's back disability picture more nearly approximates 
the criteria for a 20 percent evaluation under DC 5292.

An evaluation in excess of 20 percent is not warranted for 
the veteran's back disability under DC 5292, however, as no 
physician has characterized the veteran's limitation of 
motion of the lumbar spine as severe.  Moreover, since the 
veteran filed his claim for a higher evaluation, his 
limitation of motion has increased, but not to the extent 
that would warrant the highest evaluation under DC 5292.  The 
veteran still has flexion of the back to 55 degrees and 
extension of the back to 15 degrees, which means that he 
stands to develop an even greater percentage of limitation of 
motion of the lumbar spine in the future.  

An evaluation in excess of 20 percent is also not warranted 
for the veteran's back disability under DC 5285, 5286, 5289, 
5293 or 5295.  No medical professional has noted residuals of 
a fracture associated with the veteran's in-service back 
injuries, ankylosis of the lumbar spine, severe, recurring 
attacks of intervertebral disc syndrome or muscle spasm.  In 
fact, although the veteran has sought VA outpatient treatment 
on a regular basis since his discharge from service, during 
visits, he has not expressed back-related complaints.  It is 
thus clear that, to the extent the veteran's back episodes 
recur and could be characterized as intervertebral disc 
syndrome, they are not so disabling as to necessitate medical 
treatment and could not be deemed to be severe.   

Based on the foregoing, the Board concludes that the evidence 
satisfies the criteria for a 20 percent evaluation for a back 
disability.  The veteran's claim for that benefit must 
therefore be granted.

B. Gout - Left Foot

The veteran seeks a higher evaluation for his gout on the 
basis that the current 20 percent evaluation that is assigned 
does not accurately reflect the severity of the 
symptomatology affecting his left foot.  

The RO initially granted the veteran service connection for 
recurrent gout, by history, with recent flare-up, 1st 
metatarsophalngeal joint, left foot, by rating decision dated 
January 1989.  The RO assigned this disability a 20 percent 
evaluation pursuant to DC 5017.  In August 1998, the veteran 
filed a claim for a higher evaluation for this disability.  

DC 5017 provides that gout shall be evaluated under DC 5002, 
the code that governs evaluations of rheumatoid arthritis.  
38 C.F.R. § 4.71a, DC 5017 (2001).  Rheumatoid arthritis is 
evaluated either as an active disease process or for chronic 
residuals.  38 C.F.R. § 4.71a, DC 5002 (2001).  An evaluation 
for the active process will not be combined with the 
evaluation for residual limitation of motion or ankylosis.  
Rather, the higher of the two evaluations will be assigned.  
38 C.F.R. 
§ 4.71a, DC 5002, Note (2001).

DC 5002 also provides that a 20 percent evaluation is 
assignable when there is an active disease process with a 
well-established diagnosis and with one or two exacerbations 
a year.  A 40 percent evaluation is assignable for an active 
disease process when symptom combinations are productive of 
definite impairment of health objectively supported by 
examination findings or when there are incapacitating 
exacerbations occurring three or more times a year.  When 
evaluating chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is to be evaluated under the diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a, DC 5002 
(2001).  

In this case, the Board finds that the veteran's gout picture 
more nearly approximates the criteria for the 20 percent 
evaluation that is currently assigned under DC 5017.  As 
explained in greater detail below, while the veteran's gout 
is active, it is well controlled with medication and only 
mildly symptomatic, causing slight enlargement of the 
metatarsophalangeal joint, tenderness to palpation of the 
joint, and mild planar motion.

In 1995, the veteran sought VA outpatient treatment for 
flare-ups of his gout.  In January 1996, he underwent a VA 
spine examination, during which he reported that he last had 
a flare-up of gout around Thanksgiving of the previous year, 
was prescribed medication, and since then, has had well-
controlled gout.  The examiner noted that the veteran had no 
redness, heat, swelling or tenderness associated with his 
left great toe, and full range of motion of the joint, and 
was able to heel to toe walk and squat and rise.  The 
examiner diagnosed gout - well controlled on medication at 
the present time.  In June 1996, the veteran underwent a VA 
systemic conditions examination, but the examiner noted no 
findings related to the veteran's gout. 

The veteran underwent another VA spine examination in 
September 1998, during which he reported that his gout was 
well controlled on medication and asymptomatic at that time.  
The examiner noted no findings related to the veteran's gout. 

From 1999 to 2000, the veteran sought VA outpatient treatment 
for a variety of medical conditions, including gout affecting 
his knees.  During visits, examiners often mentioned a 
history of gout and continually prescribed medication for 
that condition.

In October 2000, SSA evaluated the veteran's gout for 
disability purposes.  On that date, the veteran reported 
that, during a flare-up, his gout usually affected his left 
great toe, but occasionally affected his left knee.  He 
indicated that he last experienced a flare-up during the 
previous week, which hindered his ability to wear a shoe on 
his left foot, and that he was recovering from the episode.  
The examiner noted that the veteran had tenderness to 
palpation and slight enlargement of the metatarsophalangeal 
joint and full range of motion.  He diagnosed gout - 
intermittent flare-ups involving the left knee and the left 
great toe.  In response to the report of this evaluation and 
other pertinent information, SSA awarded the veteran 
disability benefits based on right elbow and back disorders, 
not gout.

During a VA spine examination in January 2001, the veteran 
again expressed that his gout was well controlled with 
medication, but continued to recur.  He indicated that he had 
had a flare-up the previous day, but was able to abort the 
attack by taking a particular medication.  The examiner noted 
that the veteran's metatarsophalangeal joint was mildly 
symptomatic at that time.  There was no redness, heat or 
swelling, but there was tenderness to palpation and slight 
enlargement of the joint.  The veteran had full range of 
motion with mild planar motion and was able to heel to toe 
walk.  X-rays of the left foot showed degenerative changes at 
the 1st metatarsophalangeal joint.  The examiner diagnosed 
history of recurrent gout, left great toe, 
metatarsophalangeal joint.  He recorded, but did not 
objectively confirm, that the veteran reportedly took to bed 
several times yearly with gout flare-ups.  He indicated that 
he did not think that, during a flare-up, the veteran's 
health was impaired.  He did, however, indicate that a gout 
flare-up would preclude the veteran from working and pointed 
out that SSA had awarded the veteran disability benefits 
based on his gout and back disability.   

As previously mentioned, according to the above findings, the 
veteran's gout is mildly symptomatic, causing slight 
enlargement of the metatarsophalangeal joint, tenderness to 
palpation of the joint, and mild planar motion, but is well 
controlled with medication.  While the veteran has asserted 
that he occasionally has debilitating flare-ups of gout, he 
has admitted that he is able to abort these flare-ups with 
medication.  Moreover, the VA examiner who most recently 
evaluated the veteran's gout specifically indicated that, 
during flare-ups, the veteran's health was not impaired.  
Therefore, an evaluation in excess of 20 percent may not be 
assigned under DC 5002, which requires symptom combinations 
productive of definite impairment of health.   

An evaluation in excess of 20 percent is also not warranted 
on an extraschedular basis.  There is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
gout.  The evidence does not establish that this disability, 
alone, causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  While 
the VA examiner who evaluated the veteran in January 2001 
commented that the veteran's gout would preclude the veteran 
from working during a flare-up, he based this comment, in 
part, on the fact that SSA had awarded the veteran disability 
benefits based on gout.  To the contrary, SSA awarded the 
veteran disability benefits based on two other medical 
conditions, primarily an elbow disorder.  Moreover, as 
previously indicated, the veteran has admitted that he can 
abort these flare-ups with medication.  The evidence also 
does not establish that the veteran's disability has 
necessitated frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for gout of the 
left foot.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.


ORDER

A 20 percent evaluation for status post back injury with 
traumatic arthritis is granted subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An evaluation in excess of 20 percent for recurrent gout, by 
history, first metatarsophalangeal joint, left foot, is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

